Citation Nr: 0301158	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  94-12 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran had military service from August 1949 to 
November 1952.  He died in January 1993 at the age of 61.  
The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In February 1996, the Board remanded 
the case to the RO for further development.  By decision 
dated in January 1997, the Board denied the claim.

Subsequently, the appellant appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(the Veterans Claims Court).  In January 1998, the parties 
filed a Joint Motion for Remand and To Stay Further 
Proceedings.  By Order entered January 22, 1998, the 
Veterans Claims Court vacated the Board's January 1997 
decision and remanded the case pursuant to 38 U.S.C.A. 
§ 7252(a).  The Board again remanded the issue in July 
1998 and December 2000.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the claim for the cause of 
the veteran's death and has notified her of the 
information and evidence necessary to substantiate her 
claim.

2.  The veteran died in January 1993 at the age of 61.  
According to the Certificate of Death, the immediate cause 
of the veteran's death was listed as severe chronic 
obstructive pulmonary disease (COPD).  Arteriosclerotic 
heart disease ("ASHD") was listed as an "other significant 
condition contributing to death but not resulting in the 
underlying cause . . . "

3.  At the time of the veteran's death, service connection 
had been established for chronic brain syndrome, Meniere's 
Disease, left ear with dizziness, bilateral hearing loss, 
and tinnitus under Diagnostic Code 6205-9304.  The veteran 
was also in receipt of total disability benefits based on 
individual unemployability at the time of his death.

4.  There is no medical evidence presented or secured to 
render plausible a claim that the veteran's death 
proximately resulted from his service-connected 
disability, and the factual evidence alone is insufficient 
to establish, as a matter of medical causation, that the 
veteran's service-connected disability contributed 
materially or substantially to the cause of death.

5.  COPD and ASHD had their onset long after service and 
are unrelated to the veteran's military service or any 
incident thereof.

6.  No competent evidence has been submitted that would 
tend to support the appellant's allegations that the cause 
of the veteran's death was related to his military 
service.


CONCLUSIONS OF LAW

1.  Neither COPD nor ASHD were incurred in or aggravated 
by active service, nor may heart disease be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1337, 5103(a), 5103A (West 1991 & Supp. 
2002); 38 C.F.R. 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2002).

2.  A disability incurred in or aggravated by active 
service neither caused nor contributed substantially or 
materially to the cause of the veteran's death.  
38 U.S.C.A. §§ 1310, 5103(a), 5103A (West 1991 & Supp. 
2002); 38 C.F.R. 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2002).  However, continuity of 
symptoms is required where the condition in service is 
not, in fact, chronic or where diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b) (2002).  

In addition, service connection may also be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) 
(2002).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in 
which case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A claim for service connection for cause of death is well-
grounded if three criteria are met:  (1) there is a death 
certificate or equivalent medical evidence showing the 
cause of death; (2) there is medical evidence that the 
disability causing or contributing to death was incurred 
in or aggravated by military service; and (3) there was 
medical evidence of a nexus or causal relationship between 
the in-service incurrence or aggravation and the 
disability causing or contributing to death.  See Ramey v. 
Brown, 9 Vet. App. 40 (1996).  

In order to establish entitlement to service connection 
for the cause of the veteran's death, the evidence must 
show that disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.312 (2002).  When all the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event or 
whether a preponderance of the evidence is against the 
claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 
The veteran died in January 1993, with the cause of death 
listed on the death certificate as COPD.  ASHD was 
identified as an "other significant condition contributing 
to death but not resulting in the underlying cause . . . 
."  Service connection for COPD or heart disease was not 
in effect at the time of the veteran's death.  

A review of the veteran's service medical records reveals 
no complaints, symptomatology, or findings of heart 
disease or a respiratory disorder.  A service separation 
examination dated in November 1952 showed a normal 
clinical evaluation of his heart and lungs.  In addition, 
there is no indication of any in-service history of heart 
disease or shortness of breath.  Therefore, the Board 
finds no evidence of COPD or a chronic heart disorder at 
the time of service separation.

Post service medical records show no complaints or 
treatment related to heart disease or a respiratory 
disorder for many years after service.  In a 1984 hospital 
report, the treating physician noted a history of tobacco 
abuse with a greater than 100 pack per year and that he 
had quit three years previously.  Otherwise, his past 
medical history was non-contributory, which suggests to 
the Board that there was no evidence of COPD or heart 
disease at that time.  In April 1986 VA examination, he 
was noted to be on blood pressure medication, had had a 
myocardial infarction 20 years previously but had no 
angina or heart problems since then, and quit smoking in 
1983 but was a pack to two pack per day smoker prior to 
quitting.  Diagnoses included atherosclerotic heart 
disease, stable, and hypertension, poorly controlled.

A review of the relevant clinical evidence of record, 
including the service medical records, does not contain 
any evidence which would lead to a conclusion that service 
connection for the veteran's COPD or ASHD is warranted.  
In this regard, the service medical records do not contain 
findings indicative of heart disease or a respiratory 
disorder.  Moreover, even accepting that the veteran 
sustained residual damage from a myocardial infarction, 
his reported history dates the event to the mid-1960s, 
some 10 years after service separation.  

As such, the Board places more probative weight on the 
objective medical evidence of record dating the veteran's 
heart disorder to the 1960s rather than the uncorroborated 
generalized assertions of the appellant regarding a 
relationship between ASHD and military service.  Of note, 
the appellant is not competent to establish a diagnosis of 
heart disease or a respiratory disorder nor to determine 
when the veteran's conditions first developed.  
Accordingly, the Board finds that the appellant has failed 
to produce any competent evidence which would tend to show 
a connection between any of the disorders that contributed 
to the veteran's death and his period of military service.  

Next, to the extent that the appellant maintains that the 
veteran's service-connected chronic brain syndrome, 
Meniere's syndrome, and hearing loss contributed 
substantially or materially to cause his death, the Board 
finds that the claim must be denied.  Specifically, at a 
personal hearing, the appellant testified that the 
veteran's service-connected Meniere's disease raised his 
blood pressure which, in turn, caused his ASHD which, in 
turn, lead to his death.  She reported that his Meniere's 
disease did not bother him every day but was a progressive 
disease and caused dizziness, upset stomach, and vertigo.  
She also testified about entitlement to benefits under 
§ 1318 but the Board notes that the claim was later deemed 
to be abandoned in the Veterans Claims Court January 1998 
Order.

One of the veteran's private physician noted that he had 
treated the veteran from June 1992 until the veteran's 
death in January 1993.  He reported that the veteran died 
of severe COPD, hypertension, and ASHD.  He indicated that 
the veteran woke in the middle of the night in January 
1993 and suffered an "arrest" and died.  He opined that in 
view of such a sudden death, it was likely that the 
veteran could have had a combination of pulmonary and 
cardiac problems which caused terminal arrest, and that 
the ASHD, hypertension, and severe COPD could have caused 
cardiac arrest and death.  Another private physician 
opined that the veteran's blood pressure was aggravated by 
chronic recurring vertigo.  Additional medical records 
show treatment for asthma, COPD, bronchitis, ASHD, 
hypertension, and Meniere's syndrome.

In support of her claim, the appellant submitted several 
statements from Dr. Green, the veteran's private treating 
physician.  In an August 1996 statement, Dr. Green 
indicated that stress from Meniere's disease "likely" 
exacerbated the veteran's hypertension and heart disease.  
In a subsequent statement dated in August 1996, Dr. Green 
reflected that he had the opportunity to work with a large 
number of patients who suffered from Meniere's disease and 
found a significant linkage between stress and Meniere's 
disease.  He opined that it was "well known" that 
Meniere's disease served as a significant stressor due to 
repeated episodes of vertigo and the unpredictable nature 
and timing of the spells.  He reflected that it was his 
"understanding that coronary artery disease is exacerbated 
by stress as manifested by the higher incidence in a 
patient with a Type A personality."  He noted that a 
relationship between hypertension and anxiety also 
coexisted.  He reported that he was not surprised that 
there was no study specifically looking at the linkage 
between hypertension and atherosclerotic heart disease, 
but he was "certain based on [his] experience that the 
relationship does exist."  

In a February 1999 statement, Dr. Green again stated that 
the veteran's Meniere's disease "undoubtedly represented a 
significant and severe source of stress" and resulted in 
his inability to function.  Dr. Green noted that the 
veteran suffered from atherosclerotic disease, resulting 
in hypertension and coronary artery disease and remarked 
that stress and Type A personalities had been associated 
with being a risk factor for coronary artery disease.  He 
indicated that "this particularly severe form of bilateral 
Meniere's disease would be expected to cause severe stress 
and severely exacerbate the patient's hypertension and 
atherosclerotic heart disease."  He concluded that 
Meniere's disease did contribute to the veteran's early 
demise.

Finally, in an October 2000 statement, Dr. Green stressed 
that the absence of a study between Meniere's disease, 
coronary artery disease, and hypertension did not preclude 
a cause and effect relationship, nor the association 
between the two disorders.  He noted a "significant 
association" between chronic dizziness and psychiatric 
illness, an association between Meniere's disease and 
depression, and between anxiety and hypertension.  He 
again referenced the unpredictable nature of Meniere's 
disease and concluded that his experience in dealing with 
many patients with Meniere's disease and common sense 
suggested a relationship between Meniere's disease and 
hypertension and arteriosclerosis.

In order to accept the appellant's contentions (with the 
supporting medical opinions), the Board must accept that 
the veteran's death was caused by heart disease.  Even 
accepting the appellant's contention that the veteran died 
of heart disease, in order for benefits to attach, 
Meniere's syndrome would have had to  "contributed 
substantially or materially to cause death."  The fact 
that Meniere's disease increased stress, which in turn 
aggravated the veteran's hypertension, which in turn 
caused him to develop heart disease, which ultimately 
caused his death is simply too remote to support a claim 
that Meniere's disease "substantially or materially caused 
death."  It was not, in fact, Meniere's disease which 
caused his death but rather COPD, with heart disease 
listed as "contributing to death" but not resulting in 
death.

The Board notes that the appellant focused on a finding in 
the Certificate of Death that heart disease was an "other 
significant condition contributing to death but not 
resulting in the underlying cause" of death.  However, the 
cause of the veteran's death was COPD, not heart disease 
or hypertension.  Nonetheless, in this case, the Board 
places greater probative weight on a June 1996 statement 
from a VA physician to the effect that there was no 
medical correlation between the veteran's Meniere's 
disease and hypertension or cardiovascular disease.  The 
reviewing physician noted that he had examined the claims 
file, reviewed two "highly regarded" textbooks, and 
conducted an extensive computer database search of over 
25,000 articles and found no correlation.  This medical 
opinion specifically addressed the issue on appeal and the 
Board is inclined to assign it significant weight.  

Moreover, in a follow-up memorandum dated in April 1999, 
the same VA reviewing physician referenced above indicated 
that he had "gone to great lengths" seeking evidence to 
support a connection between the veteran's service-
connected disability and his nonservice-connected 
conditions.  He indicated that he had checked the latest 
standard textbooks and that neither of the "highly 
regarded" textbooks made any mention of a connection.  He 
conducted a further computer database search and reviewed 
more than 20,000 articles but found no medical basis to 
conclude that Meniere's disease caused hypertension, COPD, 
or arteriosclerotic coronary artery disease.  Again, the 
Board is inclined to place significant probative value on 
the reviewing physician's opinion as it specifically 
addressed the issue on appeal and included an extensive 
review of the medical literature.  While the Board has 
considered the reviewing physician's opinions against the 
private medical opinions, the Board places less probative 
weight on the private physician's generalized antedotal 
statements as to a relationship between Meniere's disease 
and heart disease.  

Similarly, the Board is inclined to place significant 
probative value on the July 2000 report of an Independent 
Medical Expert (IME).  The IME noted that he had reviewed 
the medical records and conducted "multiple searches" on a 
computer database.  He reported that the occurrence of 
COPD, hypertension, and arteriosclerotic heart disease in 
combination was common but indicated that he could find 
"no reports linking Meniere's disease or other chronic 
vestibulopathy to poor outcome in patients with COPD."  He 
remarked that "a direct link between vestibular 
dysfunction and COPD [could not] be established."  He 
further noted that "it has not been shown that either 
[hypertension or arteriosclerosis] occurs more commonly in 
patients with Meniere's disease or chronic vestibulopathy 
than in the general population."  He could find no direct 
link between vestibular dysfunction and hypertension or 
arteriosclerosis.  

The IME recognized an association between Meniere's 
disease and psychiatric complaints, most commonly 
depression and anxiety disorder.  Parenthetically, 
however, the Board notes that the veteran was not service-
connected for a psychiatric disorder and neither was a 
psychiatric disorder listed as a contributing cause of 
death.  Nonetheless, the IME noted that "all will agree" 
that vestibular disorders, hypertension, and 
arteriosclerosis existed concurrently in the veteran for 
many years; however, he noted that he could not document a 
significant progression of the disorders, or that the 
disorders progressed due to psychiatric disease to the 
exclusion of obesity, hyperlipidemia, diabetes, alcohol 
use, medications, or smoking history, or that the 
veteran's implied anxiety disorder (not shown on the 
record) was a consequence of the vestibular dysfunction 
alone, or that anxiety induced by chronic illness was 
constant or increasing over a long period, which presumed 
that there was no psychological adaptation or benefit of 
anti-anxiety treatment.  

The IME opined that Meniere's disease mostly likely did 
not exacerbate the veteran's hypertension and 
arteriosclerosis because the two diseases were not more 
prevalent in Meniere's disease than in the general 
population, indicating no direct causation.  He concluded 
that the indirect causation theory (asserted by the 
appellant) that a vestibular disorder produced an anxiety 
of sufficient severity to exacerbate hypertension and 
arteriosclerotic heart disease was not well established 
and "did not seem plausible" given that the veteran had 
other established risk factor.  

The Board has carefully considered the private physician's 
opinion of a relationship and concludes that the IME's 
opinion is more consistent with the medical evidence 
submitted for the record.  The Board is particularly 
persuaded by the detail in the IME's opinion, the fact 
that the appellant's theory of entitlement was addressed 
in detail, and the supporting medical evidence used by the 
IME.  In view of the above, the Board finds that 
entitlement to service connection for the cause of the 
veteran's death is not warranted.  

In sum, the Board has carefully weighed the evidence of 
record, the appellant's testimony, her medical evidence 
opinions, the VA reviewing physician reports, and the IME 
report in light of the applicable law and finds that 
equipoise is not shown and the benefit of the doubt rule 
does not apply.  Specifically, the Board finds 
particularly probative the IME report because it appears 
that it was accurate as to the medical history, and 
addressed the theory of entitlement asserted by the 
appellant.  To the extent that private treating physician 
thought it possible that the veteran's Meniere's disease 
was related to his cause of death based on antedotal 
evidence, the IME rendered his opinion based on the 
current medical literature.  For that reason, the Board 
specifically accords more probative weight to the IME 
opinion as the IME focused upon the critical inquiry of 
this appeal; that is, whether the veteran's service-
connected disability substantially or materially 
contributed to his death.  After a review of all the 
evidence, the Board must conclude that the veteran's 
service-connected disorder did not contribute 
substantially or materially to cause his death and the 
claim must be denied. 

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The law also 
eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but 
not yet final as of that date.  See 38 U.S.C.A. § 5103A 
(West 2002).  Additionally, in August 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits."  See 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty 
to assist the appellant in the development of this claim 
under the VCAA.  By virtue of the information contained in 
the statement and supplemental statement of the case 
issued during the pendency of the appeal, she was given 
notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  
Specifically, by letter dated in September 2001, the RO 
informed her of what she needed to support her claim, and 
what information was needed, that VA would assist her in 
obtaining records, and was information she still needed to 
submit.  She was also notified of the time she had to 
submit additional medical evidence for consideration.  
Further, it appears that all medical records necessary to 
decide the claim and identified by the appellant have been 
associated with the claims file, including supporting 
statements from the veteran's private physician.  
Therefore, the Board finds that the mandates of the VCAA 
have been satisfied.


ORDER

The claim for entitlement to service connection for the 
cause of the veteran's death is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

